Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on 11/9/2021 is acknowledged.
Claim 26 has been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the claim states,” impact members that are connected to the support frame,” is unclear.  Are these impact members the same impact members claimed in claim 1?  If so, it is unclear how the unsecured impact members can be also be connected to the support frame.  In the interest of compact prosecution, the claim will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 10-15, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickard (USP 2,455,383).
Regarding claim 1, Pickard discloses an apparatus, comprising: a support frame having a plurality of support members (element 22); a grid structure secured to a first side of the support frame (elements 20); a screen assembly secured to a second side of the support frame opposite to the first side of the support frame (element 21); a plurality of compartments that are formed by the support frame, grid structure, and screen 
Regarding claim 3, Pickard discloses at least one unsecured impact member has a through hole (see Fig. 1; element 26).
Regarding claim 4, Pickard discloses unsecured impact members are configured to collide with scattering members and with the screen assembly (col. 4, lines 53-59).
Regarding claim 5, Pickard discloses the apparatus is configured so that collisions between the impact members and the screen assembly act to deblind the screen assembly (col. 4, lines 59+).
Regarding claim 7, Pickard discloses at least one of the scattering members has a circular shape (see Fig. 1; element 31).
Regarding claim 10, Pickard discloses the scattering members include: one or more threaded portions; and one or more fastening members, wherein the one or more threaded portions are configured to fit through one or more respective openings in the grid structure and to be fastened to the grid structure by engaging one or more fastening members to respective one or more threaded portions (col. 4, lines 40-49).
Regarding claim 11, Pickard discloses a first scattering member of the plurality of scattering members includes a hollow substantially spherical cap that holds a fastening member configured to fit through an opening in the portion of the grid (element 30).
Regarding claim 12, Pickard discloses a deblinding apparatus, comprising: a support frame having a plurality of support members (element 22); a grid structure secured to a first side of the support frame (element 20); a plurality of compartments that are formed by the support frame and grid structure, with support members of the support frame forming side-walls of the plurality of compartments, and portions of the grid structure forming first surfaces of the compartments (see Fig. 1; elements 20, 21, and 22 form compartments); a plurality of scattering members disposed within one or more of the compartments (elements 31); and a plurality of unsecured impact members disposed within the one or more compartments having the scattering members (elements 25, 26, and 29).
Regarding claim 13, Pickard discloses the scattering members are secured to the grid structure (col. 4, lines 40-49).
Regarding claim 14, Pickard discloses the deblinding apparatus is configured to be secured to a screen assembly, and wherein, in response to movement of the deblinding apparatus, the at least one unsecured impact member is configured to collide with a first scattering member of the plurality of scattering members and to further collide with a surface of a screen the screen assembly to thereby deblind the screen assembly (col. 4, lines 59+).
Regarding claim 15, Pickard discloses a first unsecured impact member of the plurality of unsecured impact members has a substantially circular cross-section (element 29) or a substantially ellipsoidal cross-section.
Regarding claim 20, Pickard discloses the support members of the support frame form rectangular side-walls of the plurality of compartments (see Fig. 1; elements 20).
Regarding claim 25, Pickard discloses each scattering member of the plurality of scattering members is removably affixed to the portion of the metal grid (col. 4, lines 40-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pickard in view Ondrias (USP 7,861,866 B1).
Regarding claim 2, Pickard discloses all the limitations of the claim, but Pickard does not disclose the screen assembly includes a screen having a flexible molded polyurethane body having screening openings.  Ondrias teaches as obvious the screen assembly includes a screen having a flexible molded polyurethane body having screening openings as a known material for screen construction (col. 4, lines 12-16).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Pickard’s screen to be polyurethane, as taught by Ondrias, as a known material for screen construction.
Regarding claim 18 as best understood by the Examiner, Pickard discloses all the limitations of the claim, but Pickard does not disclose impact members that are connected to the support frame by a structure that restricts the movement of the impact members, wherein the deblinding apparatus is configured to be secured to a screen assembly and in response to movement of deblinding apparatus, the impact members connected by a structure are configured to collide with the screen assembly.  Ondrias teaches as obvious impact members that are connected to the support frame by a structure that restricts the movement of the impact members, wherein the deblinding apparatus is configured to be secured to a screen assembly and in response to movement of deblinding apparatus, the impact members connected by a structure are configured to collide with the screen assembly (col. 3, lines 51-60) for the purpose of preventing build-up or jamming during the operation of vibratory screen (Abstract, line 8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Pickard’s impact members, as taught by Ondrias, for the purpose of preventing build-up or jamming during the operation of vibratory screen.
Regarding claim 19, Ondrias further discloses the structure may comprise: a rubber, plastic (col. 4, lines 6-11), or metal rod.  It would have been obvious at the time of filing to modify Pickard’s clearers to include an attached beater, as taught by Ondrias, for the purpose of preventing build-up or jamming during the operation of vibratory screen.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pickard in view of Summers (USP 4,234,413).
Regarding claim 6, Pickard discloses all the limitations of the claim, but Pickard does not disclose at least one of the scattering members has an elongated shape.  Summers teaches at least one of the scattering members has an elongated shape (col. 8, lines 23-42) for the purpose of supporting and wiping the screen to prevent restriction of the flow of material through the screen.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Pickard to have elongated shaped scattering members, as taught by Summers, for the purpose of supporting and wiping the screen to prevent restriction of the flow of material through the screen.
Regarding claim 8, Summers further teaches a first scattering member of the plurality of scattering members includes a first strip; and a second scattering member of the plurality of scattering members includes a second strip (see Figs. 5 and 6; elements 144).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Pickard to have elongated shaped scattering members, as taught by Summers, for the purpose of supporting and wiping the screen to prevent restriction of the flow of material through the screen.
Regarding claim 9, Summers further teaches the first strip is arranged at an angle relative to the second strip with a relative angle between the first and second strips that is greater than about 00 and less than about 900 (see Fig. 6; elements 144).  It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Pickard to have elongated shaped scattering members, as taught by Summers, for the purpose of supporting and wiping the screen to prevent restriction of the flow of material through the screen.
Claims 16, 17, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pickard in view of Design Choice.
Regarding claim 16, Pickard does not explicitly disclose each of substantially circular cross-section and the substantially ellipsoidal cross-section has a first diameter of about 41.3 mm.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a specific cross-sectional diameter because Applicant has not disclosed that a specific diameter provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Pickard, and applicant’s invention, to perform equally well with either cross-sectional diameter because both diameters would perform the same function of deblinding the screen assembly.
Regarding claim 17, Pickard discloses the first unsecured impact member has a through hole having a substantially cylindrical cross-section having a second diameter (see Fig. 1; element 26), but Pickard does not explicitly disclose a through hole having a substantially cylindrical cross-section having a second diameter in a range from about 
Regarding claim 21, Pickard discloses a first unsecured impact member of the plurality of unsecured impact members has a substantially cylindrical symmetry (see Fig. 2; element 26) but Pickard does not explicitly disclose a defined mass in a range from about 10 g to about 100 g.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a specific mass because Applicant has not disclosed that a specific diameter provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Pickard, and applicant’s invention, to perform equally well with either mass because both masses would perform the same function of deblinding the screen assembly.
Regarding claim 22, Pickard discloses the first unsecured impact member of the plurality of unsecured impact members is formed from a rubber (col. 4, lines 15-18) or a plastic.
Regarding claim 24, Pickard does not explicitly disclose the defined mass is selected from a group including a first mass of about 23 g, a second mass of about 30 .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pickard in view of Christensen et al (USP 4,122,006).
Regarding claim 23, Pickard discloses all the limitations of the claim, but Pickard does not disclose the rubber is selected from a group including silicone rubber, natural rubber, butyl rubber, nitrile rubber, and neoprene rubber.  Christensen teaches as obvious the use of natural rubber in clearing ball (col. 6, lines 24-37) for the purpose of providing resilient materials suitable for clearing screening members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Pickard’s clearing balls, as taught by Christensen, for the purpose of providing resilient materials suitable for clearing screening members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653